DISMISS and Opinion Filed May 3, 2021




                                  S   In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                              No. 05-21-00159-CV

    IN THE ESTATE OF ELLICK FRANKLIN MCCANN, DECEASED

                   On Appeal from the Probate Court No. 1
                            Dallas County, Texas
                    Trial Court Cause No. PR-19-00642-1

                       MEMORANDUM OPINION
               Before Justices Myers, Partida-Kipness, and Garcia
                       Opinion by Justice Partida-Kipness
      Before the Court is appellee’s March 30, 2021 motion to dismiss this appeal.

A review of this appeal shows that, on January 14, 2021, appellant filed her notice

of appeal. When the clerk’s record was not filed, we notified Dallas County Clerk

John Warren by postcard dated March 12, 2021 and instructed him to file the clerk’s

record within thirty days. On April 5, 2021, the clerk’s office responded by letter

informing the Court that appellant had not requested the record and had not paid or

made arrangements to pay for the clerk’s record.

      We then sent appellant a letter, dated April 6, 2021, directing her to provide

the Court, within ten days, with written verification she had paid or made
arrangements to pay for the clerk’s record or written documentation that she had

been found entitled to proceed without payment of costs. TEX. R. APP. P. 35.3(a).

We cautioned appellant that the failure to provide the required documentation within

the time stated might result in the appeal being dismissed for want of prosecution.

See TEX. R. APP. P. 9.2(b)(1), 37.3(b). To date, appellant has not responded to this

Court’s directives, the clerk’s record has not been filed, and appellant has not

otherwise communicated with the Court.

      Given these circumstances, we grant appellee’s motion and dismiss the appeal

for want of prosecution. See TEX. R. APP. P. 37.3(b), 42.3(b), (c).




                                           /Robbie Partida-Kipness/
                                           ROBBIE PARTIDA-KIPNESS
                                           JUSTICE

210159F.P05




                                         –2–
                                  S
                           Court of Appeals
                    Fifth District of Texas at Dallas
                                JUDGMENT

IN THE ESTATE OF ELLICK                     On Appeal from the Probate Court
FRANKLIN MCCANN,                            No. 1, Dallas County, Texas
DECEASED                                    Trial Court Cause No. PR-19-00642-
                                            1.
No. 05-21-00159-CV         V.               Opinion delivered by Justice Partida-
                                            Kipness. Justices Myers and Garcia
                                            participating.


      In accordance with this Court’s opinion of this date, we DISMISS this
appeal for want of prosecution.

       We ORDER that appellee James Robert McCann recover his costs, if any,
of this appeal from appellant Delores Yolanda Botello a/k/a Yolanda Delores
Botello.


Judgment entered May 3, 2021.




                                      –3–